

Exhibit 10.2

 





INTERCREDITOR AGREEMENT
dated as of
June 7, 2013
among
GASTAR EXPLORATION USA, INC.,
as the Company
certain Subsidiaries of the Company party hereto
WELLS FARGO BANK, NATIONAL ASSOCIATION
as First Priority Agent
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Second Priority Agent
 



THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE INDENTURE DATED AS OF
MAY 15, 2013, AMONG GASTAR EXPLORATION USA, INC., CERTAIN OF ITS SUBSIDIARIES
FROM TIME TO TIME PARTY THERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS
TRUSTEE AND COLLATERAL AGENT, (B) THE SECOND AMENDED AND RESTATED CREDIT
AGREEMENT DATED AS OF JUNE 7, 2013, AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME, AMONG GASTAR EXPLORATION USA, INC., THE
LENDERS FROM TIME TO TIME PARTY THERETO AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS ADMINISTRATIVE AGENT, AS COLLATERAL AGENT, AS SWING LINE LENDER,
AND AS ISSUING LENDER, (C) THE OTHER LOAN DOCUMENTS REFERRED TO IN SUCH CREDIT
AGREEMENT AND (D) THE OTHER COLLATERAL AGREEMENTS REFERRED TO IN SUCH INDENTURE.
 

#4295322.8






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I.
Definitions
2


Section 1.1.
Certain Defined Terms
2


Section 1.2.
Other Defined Terms
2


Section 1.3.
Terms Generally
9


ARTICLE II.
Lien Priorities
9


Section 2.1.
Relative Priorities
9


Section 2.2.
Prohibition on Contesting Liens
10


Section 2.3.
No New Liens
10


Section 2.4.
Similar Collateral
10


ARTICLE III.
Enforcement of Rights; Matters Relating to Collateral
11


Section 3.1.
Exercise of Rights and Remedies; Option to Purchase
11


Section 3.2.
No Interference
13


Section 3.3.
Rights as Unsecured Creditors
15


Section 3.4.
Automatic Release of Second Priority Liens
15


Section 3.5.
Release of First Priority Liens
16


Section 3.6.
Insurance and Condemnation Awards
17


Section 3.7.
Notification of Release of Collateral
17


ARTICLE IV.
Payments
17


Section 4.1.
Application of Proceeds
17


Section 4.2.
Payment Over
18


Section 4.3.
Certain Agreements with Respect to Unenforceable Liens
18


ARTICLE V.
Bailment for Perfection of Certain Security Interests
19


ARTICLE VI.
Insolvency or Liquidation Proceedings
20


Section 6.1.
Finance and Sale Matters
20


Section 6.2.
Relief from the Automatic Stay
22


Section 6.3.
Reorganization Securities
22


Section 6.4.
Post-Petition Interest
23


Section 6.5.
Certain Waivers by the Second Priority Secured Parties
23


Section 6.6.
Certain Voting Matters
23


ARTICLE VII.
Other Agreements
24


Section 7.1.
Matters Relating to Debt Documents
24


Section 7.2.
Effect of Refinancing of Indebtedness under First Priority Debt Documents
24


Section 7.3.
No Waiver by First Priority Secured Parties
25


Section 7.4.
Reinstatement
25


Section 7.5.
Authorization of Collateral Agents
25




i



--------------------------------------------------------------------------------



Section 7.6.
Automatic Amendments to Second Priority Security Documents
25


Section 7.7.
Further Assurances
26


ARTICLE VIII.
Representations and Warranties
26


Section 8.1.
Representations and Warranties of Each Party
26


Section 8.2.
Representations and Warranties of Each Collateral Agent
26


ARTICLE IX.
No Reliance; No Liability; Obligations Absolute
27


Section 9.1.
No Reliance; Information
27


Section 9.2.
No Warranties or Liability
27


Section 9.3.
Obligations Absolute
28


ARTICLE X.
Miscellaneous
29


Section 10.1.
Notices
29


Section 10.2.
Conflicts
29


Section 10.3.
Effectiveness; Survival; Termination
29


Section 10.4.
Severability
30


Section 10.5.
Amendments; Waivers
30


Section 10.6.
Postponement of Subrogation
30


Section 10.7.
Applicable Law; Jurisdiction; Consent to Service of Process
31


Section 10.8.
Waiver of Jury Trial
31


Section 10.9.
Parties in Interest
32


Section 10.10.
Specific Performance
32


Section 10.11.
Headings
32


Section 10.12.
Counterparts
32


Section 10.13.
Provisions Solely to Define Relative Rights
32








ii



--------------------------------------------------------------------------------



INTERCREDITOR AGREEMENT dated as of June 7, 2013 (this “Agreement”), among
GASTAR EXPLORATION USA, INC., a Delaware corporation (the “Company”), the
Subsidiaries of the Company party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent for the First Priority Secured Parties (as
defined below) (in such capacity and together with any successor or assigns, the
“First Priority Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent for the Second Priority Secured Parties (as defined below) (in
such capacity and together with any successor or assigns, the “Second Priority
Agent”).
PRELIMINARY STATEMENT
Reference is made to (a) the Second Amended and Restated Credit Agreement dated
as of June 7, 2013 (as amended, supplemented, restated or otherwise modified
from time to time in accordance with the terms hereof, the “First Priority Debt
Agreement”), among the Company, the lenders from time to time party thereto (the
“First Priority Creditors”), Wells Fargo Bank, National Association, as issuing
lender (together with its successors and assigns, the “First Priority Issuing
Lender”), as swing line lender, and as administrative agent, and the First
Priority Agent, (b) the Indenture dated as of May 15, 2013 (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “Second Priority Debt Agreement” and, together with
the First Priority Debt Agreement, the “Debt Agreements”) among the Company,
certain of the Company’s subsidiaries, Wells Fargo Bank, National Association,
as Trustee (in such capacity, the “Second Priority Trustee”) and the Second
Priority Agent, (c) the First Lien Security Agreement dated as of June 7, 2013
(as amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof, the “First Priority Security Agreement”) among
the Company, certain of the Company’s subsidiaries and the First Priority Agent,
(d) the Second Lien Security Agreement dated as of June 7, 2013 (as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “Second Priority Security Agreement”) among the
Company, certain of the Company’s subsidiaries and the Second Priority Agent,
(e) the other Loan Documents as defined, and referred to, in the First Priority
Debt Agreement and (f) the other Collateral Agreements as defined, and referred
to, in the Second Priority Debt Agreement.
RECITALS
A.    The First Priority Creditors have agreed to make loans and other
extensions of credit to the Company pursuant to the First Priority Debt
Agreement on the condition, among others, that the First Priority Claims (such
term and each other capitalized term used but not defined in the preliminary
statement or these recitals having the meaning given it in Article I) shall be
secured by first priority Liens on, and security interests in, the Collateral
and the Excluded Collateral.
B.    The Second Priority Creditors have agreed to purchase and/or hold the
Notes issued by the Company from time to time pursuant to the Second Priority
Debt Agreement on the condition, among others, that the Second Priority Claims
shall be secured by second priority Liens on, and security interests in, the
Collateral.

1



--------------------------------------------------------------------------------



C.    The Debt Agreements require, among other things, that the parties thereto
set forth in this Agreement, among other things, their respective rights,
obligations and remedies with respect to the Collateral.
Accordingly, the parties hereto agree as follows:
ARTICLE I.

DEFINITIONS
Section 1.1.    Certain Defined Terms. Capitalized terms used in this Agreement
and not otherwise defined herein shall, except to the extent the context
otherwise requires, have the meanings set forth in the First Priority Debt
Agreement (as in effect on the date hereof) or the First Priority Security
Agreement (as in effect on the date hereof), as applicable.
Section 1.2.    Other Defined Terms. As used in the Agreement, the following
terms shall have the meanings specified below:
“Banking Services” means each and any of the following bank services provided to
the Company or any other Grantor by any First Priority Creditor or any Affiliate
of a First Priority Creditor: (a) commercial credit cards, (b) stored value
cards and (c) any other Treasury Management Arrangement (including controlled
disbursement, purchase card arrangements, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).
“Banking Services Obligations” means any and all obligations of the Company or
any other Grantor, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.
“Bankruptcy Law” shall mean the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.
“Capital Stock” shall mean:
(1) in the case of a corporation, corporate stock;
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

2



--------------------------------------------------------------------------------



(4) any other interest or participation that confers on a person or entity the
right to receive a share of the profits and losses of, or distributions of
assets of, another person or entity that has issued such interest or
participation.
“Collateral” shall mean, collectively, all “Collateral”, as defined in each of
the First Priority Debt Agreement or any other First Priority Debt Document and
the Second Priority Debt Agreement or any other Second Priority Debt Document.
“Collateral Agents” shall mean the First Priority Agent and the Second Priority
Agent.
“Company” shall have the meaning assigned to such term in the preliminary
statement to this Agreement.
“Debt Agreements” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Debt Documents” shall mean the First Priority Debt Documents and the Second
Priority Debt Documents.
“DIP Financing” shall have the meaning assigned to such term in Section 6.1(a).
“DIP Financing Liens” shall have the meaning assigned to such term in Section
6.1(a).
“Discharge of First Priority Claims” shall mean, subject to Sections 7.2 and
7.4, the occurrence of all of the following:
(a)    termination or expiration of all commitments to extend credit that would
constitute First Priority Claims;
(b)    payment in full in cash of the principal of and interest and premium (if
any) on all First Priority Claims (other than any undrawn Letters of Credit but
including interest accruing during the pendency of any Insolvency or Liquidation
Proceeding, regardless of whether allowed or allowable in such Insolvency or
Liquidation Proceeding);
(c)    discharge or cash collateralization (at the lower of (i) 105% of the
aggregate undrawn amount and (ii) the percentage as may be agreed to by
applicable issuer of such Letters of Credit) of all outstanding Letters of
Credit constituting First Priority Claims on terms satisfactory to the
applicable issuer of such Letters of Credit;
(d)    payment of Hedging Obligations constituting First Priority Claims (and,
with respect to any particular Hedge Agreement, termination of such position and
agreements evidencing such position and payment in full in cash of all
obligations thereunder or such other arrangements as have been made by the
counterparty thereto and communicated to the First Priority Agent); and
(e)    payment in full in cash of all other First Priority Claims (other than
inchoate contingent indemnification or expense reimbursement obligations) that
are outstanding and unpaid.

3



--------------------------------------------------------------------------------



“Discharge of Second Priority Claims” shall mean, subject to Section 7.4(b), (a)
payment in full in cash of the principal of and interest (including interest
accruing during the pendency of any Insolvency or Liquidation Proceeding,
regardless of whether allowed or allowable in such Insolvency or Liquidation
Proceeding) and premium, if any, on all Indebtedness outstanding under the
Second Priority Debt Documents to the extent constituting Second Priority Claims
and (b) payment in full of all First Priority Claims acquired by the Second
Priority Agent and/or any of the Second Priority Secured Parties as contemplated
by Section 10.6 hereof.
“Disposition” shall mean any sale, lease, exchange, transfer or other
disposition. “Dispose” shall have a correlative meaning.
“Excluded Collateral” shall mean any Capital Stock of Subsidiaries, whether or
not such Capital Stock is pledged to secure any First Priority Claims.
“First Priority Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
“First Priority Claims” shall mean, at any time, (i) all Indebtedness under the
First Priority Debt Agreement, which as to principal amount thereof, is
permitted pursuant to clauses (1), (4) or (13) of the definition of “Permitted
Debt” in Section 4.09(b) of the Second Priority Debt Agreement (as in effect on
the Issuance Date), and all other Obligations (other than principal) related to
such Indebtedness and owing under the documents relating to such Indebtedness
(including all reimbursement obligations (if any) and interest thereon with
respect to any Letter of Credit or similar instruments issued pursuant to the
First Priority Debt Documents) (or as to which the First Priority Creditors
obtained a representation and warranty from the Company, or a certificate of an
officer of the Company, at the time of incurrence to the effect that such
Indebtedness was permitted to be incurred and secured under the Second Priority
Debt Agreement), (ii) all Hedging Obligations to the extent such obligations are
permitted to be secured under the First Priority Debt Documents and (iii) the
amount of all Banking Services Obligations to the extent such obligations are
secured under the First Priority Debt Documents. For purposes of this definition
of “First Priority Claims”, in determining whether Indebtedness under revolving
credit facilities are permitted pursuant to clause (1), (4) or (13) of the
definition of the term “Permitted Debt” of the Second Priority Debt Agreement
(a) the full principal amount of Indebtedness available under such revolving
credit facilities shall be deemed to be incurred on the first date such
principal amount is available thereunder, whether or not all or any portion of
such amount may be outstanding on such date or from time to time thereafter, and
(b) all Indebtedness under such credit facilities shall deemed to be permitted
under clauses clause (1), (4) or (13) of the definition of the term “Permitted
Debt” of the Second Priority Debt Agreement, regardless of when the individual
loans or Letters of Credit constituting such Indebtedness is extended or issued,
so long as such Indebtedness would have been permitted when it was deemed to be
incurred under the preceding clause (a).
“First Priority Collateral” shall mean all “Collateral”, as defined in the First
Priority Debt Agreement or any other First Priority Debt Document, and any other
assets of any Grantor now or at any time hereafter subject to Liens which
secure, but only to the extent securing, any First Priority Claim.

4



--------------------------------------------------------------------------------



“First Priority Creditors” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“First Priority Debt Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.
“First Priority Debt Documents” shall mean the “Loan Documents”, as defined in
the First Priority Debt Agreement.
“First Priority Liens” shall mean all Liens on the First Priority Collateral to
the extent such Liens secure the First Priority Claims, whether created under
the First Priority Security Documents or acquired by possession, statute
(including any judgment lien), operation of law, subrogation or otherwise.
“First Priority Mortgages” shall mean, collectively, each mortgage, deed of
trust, leasehold mortgage, assignment of leases and rents, modifications and any
other agreement, document or instrument pursuant to which a Lien on real
property is granted by any Grantor to secure any First Priority Claims or under
which rights or remedies with respect to any such Lien are governed.
“First Priority Secured Parties” shall mean, at any time, (a) the First Priority
Creditors, (b) the First Priority Agent, (c) each other Person to whom any of
the First Priority Claims is owed (including any Affiliate of a First Priority
Creditor to whom any First Priority Claims of the type described in clause (ii)
or clause (iii) of the definition thereof is owed) and (d) the successors and
assigns of each of the foregoing.
“First Priority Security Agreement” shall have the meaning assigned to such term
in the preliminary statement of this Agreement.
“First Priority Security Documents” shall mean the First Priority Debt
Agreement, the First Priority Mortgages, the First Priority Security Agreement
and any other agreement, document or instrument pursuant to which a Lien is
granted by any Grantor to secure any First Priority Claims or under which rights
or remedies with respect to any such Lien are governed.
“Grantors” shall mean the Company and each Subsidiary that shall have created or
purported to create any First Priority Lien or Second Priority Lien on all or
any part of its assets to secure any First Priority Claims or any Second
Priority Claims.
“Guarantors” shall mean, collectively, each Subsidiary that shall have
guaranteed any First Priority Claims or any Second Priority Claims, whether by
executing and delivering the applicable Debt Agreement, or a separate guaranty
thereof, or a supplement thereto, or otherwise.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person incurred in the normal course of business and
consistent with past practices and not for speculative purposes under:
(1)    interest rate swap agreements, interest rate cap agreements and interest
rate collar agreements entered into with one of more financial institutions and
designed to protect the Person

5



--------------------------------------------------------------------------------



or any of its subsidiaries entering into the agreement against fluctuations in
interest rates with respect to Indebtedness incurred and not for purposes of
speculation;
(2)    foreign exchange contracts and currency protection agreements entered
into with one of more financial institutions and designed to protect the Person
or any of its subsidiaries entering into the agreement against fluctuations in,
or to manage exposure to, currency exchanges rates and not for purposes of
speculation;
(3)    any commodity or basis swap, floor, collar or futures contract, commodity
or basis option or other similar agreement or arrangement designed to protect
against fluctuations in, or to manage exposure to, the prices of oil, natural
gas or other commodities; and
(4)    other agreements or arrangements designed to protect such Person or any
of its subsidiaries against fluctuations in, or to manage exposure to, interest
rates, commodity prices or currency exchange rates.
“Indebtedness” shall mean and includes all obligations that constitute
“Indebtedness”, as defined in the First Priority Debt Agreement or the Second
Priority Debt Agreement, as applicable.
“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary proceeding under the Bankruptcy Code or any other Bankruptcy Law
with respect to any Grantor, (b) any voluntary or involuntary appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor,
(c) any voluntary or involuntary winding-up or liquidation of any Grantor, or
(d) a general assignment for the benefit of creditors by any Grantor.
“Issuance Date” shall mean the initial date on which the notes under the Second
Priority Debt Documents are issued.
“Letter of Credit” shall have the meaning assigned to such term in the First
Priority Debt Agreement.
“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction other
than a precautionary financing statement not intended as a security agreement.
“Liquidation Sale” shall mean a so-called bulk sale, liquidation sale or “going
out of business sale” conducted either by any Secured Party or a Grantor in
respect to all or a substantial portion of such Grantor’s Collateral following
the occurrence and during the continuance of an Event of Default under, and as
defined in, either the First Priority Debt Documents or Second Priority Debt
Documents.

6



--------------------------------------------------------------------------------



“New First Priority Agent” shall have the meaning assigned to such term in
Section 7.2.
“New First Priority Claims” shall have the meaning assigned to such term in
Section 7.2.
“New First Priority Debt Documents” shall have the meaning assigned to such term
in Section 7.2.
“Obligations” means any principal, premium, if any, interest (including interest
accruing on or after the filing of any Insolvency or Liquidation Proceeding,
whether or not a claim for post-filing interest is allowed in such proceeding),
penalties, fees, charges, expenses, indemnifications, reimbursement obligations,
damages, guarantees, and other liabilities or amounts payable under the
documentation governing any Indebtedness or in respect thereto.
"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.
“Pledged or Controlled Collateral” shall have the meaning assigned to such term
in Article V.
“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, restructure (including by the amendment and restatement of any instrument
or agreement evidencing such Indebtedness) or replace or to issue other
Indebtedness in exchange or replacement for, such Indebtedness, in whole or in
part. “Refinanced” and “Refinancing” shall have correlative meanings.
“Refinancing Notice” shall have the meaning assigned to such term in Section
7.2.
“Release” shall have the meaning assigned to such term in Section 3.4.
“Second Priority Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
“Second Priority Claims” shall mean the obligations of the Company and the
Guarantors under or with respect to (i) the Second Priority Debt Agreement, (ii)
the promissory notes from time to time issued under the Second Priority Debt
Agreement, (iii) any guaranty by a Guarantor of the Second Priority Debt
Agreement or such promissory notes, or (iv) any other Second Priority Debt
Document.
“Second Priority Collateral” shall mean all “Collateral”, as defined in any
Second Priority Debt Document, and any other assets of any Grantor now or at any
time hereafter subject to Liens which secure, but only to the extent securing,
any Second Priority Claims.
“Second Priority Creditors” shall mean the “Holders”, as defined in the Second
Priority Debt Agreement.

7



--------------------------------------------------------------------------------



“Second Priority Debt Agreement” shall have the meaning assigned to such term in
the preliminary statement of this Agreement.
“Second Priority Debt Documents” shall mean the “Indenture Documents”, as
defined in the Second Priority Debt Agreement.
“Second Priority Liens” shall mean all Liens on the Second Priority Collateral
securing the Second Priority Claims, whether created under the Second Priority
Security Documents or acquired by possession, statute (including any judgment
lien), operation of law, subrogation or otherwise.
“Second Priority Mortgages” shall mean, collectively, each mortgage, deed of
trust, leasehold mortgage, assignment of leases and rents, modifications and any
other agreement, document or instrument pursuant to which any Lien on real
property is granted by any Grantor to secure any Second Priority Claims or under
which rights or remedies with respect to any such Lien are governed.
“Second Priority Permitted Actions” shall have the meaning assigned to such term
in Section 3.1(a).
“Second Priority Secured Parties” shall mean, at any time, (a) the Second
Priority Creditors, (b) the Second Priority Trustee, (c) the Second Priority
Agent, (d) each other Person to whom any of the Second Priority Claims
(including indemnification obligations) is owed and (e) the successors and
assigns of each of the foregoing.
“Second Priority Security Agreement” shall have the meaning assigned to such
term in the preliminary statement of this Agreement.
“Second Priority Security Documents” shall mean the “Collateral Agreements”, as
defined in the Second Priority Debt Agreement, including the Second Priority
Mortgages and the Second Priority Security Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted by any Grantor to
secure any Second Priority Claims or under which rights or remedies with respect
to any such Lien are governed.
“Secured Parties” shall mean, as the context may require, the First Priority
Secured Parties and/or the Second Priority Secured Parties.
“Security Documents” shall mean the First Priority Security Documents and the
Second Priority Security Documents.
“Standstill Period” shall have the meaning assigned to such term in Section
3.2(a).
“Subsidiary” means:
(1)    any corporation, association or other business entity (other than a
partnership) of which more than 50% of the total voting power (without regard to
the occurrence of any contingency) of Capital Stock is at the time owned or
controlled, directly or through another

8



--------------------------------------------------------------------------------



Subsidiary, by the parent or one or more of the other Subsidiaries of the parent
(or a combination thereof); and
(2)    any partnership (a) the sole general partner or the managing general
partner of which is the parent or a Subsidiary of the parent, (b) the only
general partners of which are the parent or one or more Subsidiaries of the
parent (or any combination thereof), or (c) as to which the parent and its
Subsidiaries are entitled to receive more than 50% of the assets of such
partnership upon its dissolution.
“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.
Section 1.3.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified, (b) any reference herein (i) to
any Person shall be construed to include such Person’s successors and assigns
and (ii) to the Company or any other Grantor shall be construed to include the
Company or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for the Company or any other Grantor, as the case may be, in any
Insolvency or Liquidation Proceeding or Liquidation Sale, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles or Sections shall be
construed to refer to Articles or Sections of this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
ARTICLE II.    

LIEN PRIORITIES
Section 2.1.    Relative Priorities. Notwithstanding the date, manner or order
of grant, attachment or perfection of any Second Priority Lien or any First
Priority Lien, and notwithstanding any provision of the UCC or any other
applicable law or the provisions of any Security Document or any other Debt
Document or any other circumstance whatsoever, each Collateral Agent, for itself
and on behalf of the Secured Parties on whose behalf it acts in such capacity
therefor, hereby agrees

9



--------------------------------------------------------------------------------



that so long as the Discharge of First Priority Claims has not occurred, (i) any
First Priority Lien on any Collateral now or hereafter held by or for the
benefit of any First Priority Secured Party shall be senior in right, priority,
operation, effect and all other respects to any and all Second Priority Liens on
any Collateral, and (ii) any Second Priority Lien on any Collateral now or
hereafter held by or for the benefit of any Second Priority Secured Party shall
be junior and subordinate in right, priority, operation, effect and all other
respects to any and all First Priority Liens on any Collateral, in any case,
whether or not any First Priority Lien is subordinated in any respect to any
other Lien securing any other Obligation of the Company, any other Grantor or
any other Person.
Section 2.2.    Prohibition on Contesting Liens. Each Collateral Agent, for
itself and on behalf of the other Secured Parties on whose behalf it acts in
such capacity therefor, agrees that it will not, and hereby waives any right to,
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the priority, validity or
enforceability of any Second Priority Lien or any First Priority Lien, as the
case may be; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of any Collateral Agent or any other Secured Party
to enforce this Agreement to the extent provided hereby.
Section 2.3.    No New Liens. The parties hereto agree that, so long as the
Discharge of First Priority Claims has not occurred, none of the Grantors shall,
nor shall any Grantor permit any of its subsidiaries to, (i) grant or permit any
additional Liens on any asset of a Grantor to secure any Second Priority Claim
unless it has granted, or substantially concurrently therewith grants, a Lien on
such asset of such Grantor to secure the First Priority Claims or (ii) grant or
permit any additional Liens on any asset of a Grantor (other than Excluded
Collateral) to secure any First Priority Claims unless it has granted, or
substantially concurrently therewith grants, a Lien on such asset of a Grantor
to secure the Second Priority Claims, with each such Lien to be subject to the
provisions of this Agreement. To the extent that the provisions of the
immediately preceding sentence are not complied with for any reason, without
limiting any other right or remedy available to the First Priority Agent or the
other First Priority Secured Parties, the Second Priority Agent agrees, for
itself and on behalf of the other Second Priority Secured Parties, that any
amounts received by or distributed to any Second Priority Secured Party pursuant
to or as a result of any Lien granted in contravention of this Section 2.3 shall
be subject to Section 4.2. Notwithstanding anything to the contrary contained in
this Agreement, cash and cash equivalents may be pledged to secure reimbursement
obligations in respect of Letters of Credit issued under the First Priority Debt
Documents (up to an aggregate amount of the lower of (a) 105% of the aggregate
undrawn amount of such Letters of Credit and (b) the percentage as may be agreed
to by applicable issuer of such Letters of Credit) without granting a Lien
thereon to secure any Second Priority Claim.
Section 2.4.    Similar Collateral. The parties hereto acknowledge and agree
that it is their intention that the First Priority Collateral and the Second
Priority Collateral be identical, except that only the First Priority Collateral
will include the Excluded Collateral. In furtherance of the foregoing, the
parties hereto agree to cooperate in good faith in order to determine, upon any
reasonable request by the First Priority Agent or the Second Priority Agent, the
specific assets included in the First Priority Collateral and the Second
Priority Collateral, the steps taken to perfect the First Priority Liens and the
Second Priority Liens thereon and to perfect the First Priority Liens and the
Second Priority Liens on any “Springing Lien Collateral” described in the Second
Priority

10



--------------------------------------------------------------------------------



Debt Agreement, and the identity of the respective parties obligated under the
First Priority Debt Documents and the Second Priority Debt Documents in respect
of the First Priority Claims and the Second Priority Claims, respectively.
ARTICLE III.    

ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL
Section 3.1.    Exercise of Rights and Remedies; Option to Purchase. 1.1.1. So
long as the Discharge of First Priority Claims has not occurred, whether or not
any Insolvency or Liquidation Proceeding or Liquidation Sale has been commenced,
the First Priority Agent and the other First Priority Secured Parties shall have
the exclusive right to enforce rights and exercise remedies (including any right
of setoff) with respect to the Collateral (including making determinations
regarding the release, Disposition or restrictions with respect to the
Collateral), or to commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency or Liquidation Proceeding or Liquidation Sale), in
each case, without any consultation with or the consent of the Second Priority
Agent or any other Second Priority Secured Party; provided that, notwithstanding
the foregoing, (i) in any Insolvency or Liquidation Proceeding, Second Priority
Secured Party may file a proof of claim or statement of interest with respect to
the Second Priority Claims; (ii) Second Priority Secured Party may take any
action to preserve or protect the validity and enforceability of the Second
Priority Liens, provided that no such action is (A) adverse to the First
Priority Liens or the rights of the First Priority Agent or any other First
Priority Secured Party to exercise remedies in respect thereof or (B) otherwise
inconsistent with the terms of this Agreement, including the automatic release
of Second Priority Liens provided in Section 3.4; (iii) the Second Priority
Secured Parties may file any responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Priority Secured Parties, including any claims secured by the Collateral or
otherwise make any agreements or file any motions pertaining to the Second
Priority Claims, in each case, to the extent not inconsistent with the terms of
this Agreement; (iv) the Second Priority Secured Parties may exercise rights and
remedies as unsecured creditors, as provided in Section 3.3; (v) subject to
Section 6.6, the Second Priority Secured Parties may vote on any plan of
reorganization or file any proof of claim in any insolvency or liquidation
proceeding; and (vi) subject to Section 3.2, the Second Priority Agent and the
other Second Priority Secured Parties may enforce any of their rights and
exercise any of their remedies with respect to the Collateral after the
termination of the Standstill Period (the actions described in this proviso
being referred to herein as the “Second Priority Permitted Actions”). Except for
the Second Priority Permitted Actions, unless and until the Discharge of First
Priority Claims has occurred, the sole right of the Second Priority Agent and
the other Second Priority Secured Parties with respect to the Collateral shall
be to receive the proceeds of the Collateral, if any, remaining after the
Discharge of First Priority Claims has occurred and in accordance with the
Second Priority Debt Documents and applicable law.
(a)    In exercising rights and remedies with respect to the Collateral, the
First Priority Agent and the other First Priority Secured Parties may enforce
the provisions of the First Priority Debt Documents and exercise remedies
thereunder, all in such order and in such manner

11



--------------------------------------------------------------------------------



as they may determine in their sole discretion. Such exercise and enforcement
shall include the rights of an agent appointed by them to Dispose of Collateral
upon foreclosure, to incur expenses in connection with any such Disposition and
to exercise all the rights and remedies of a secured creditor under applicable
law.
(b)    The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Priority Security Document or
any other Second Priority Debt Document (other than, in each case, this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
First Priority Agent or the other First Priority Secured Parties with respect to
the Collateral as set forth in this Agreement and the other First Priority Debt
Documents.
(c)    Notwithstanding anything in this Agreement to the contrary, following the
acceleration of the Indebtedness then outstanding under the First Priority Debt
Agreement, the Second Priority Secured Parties may (but shall not be obligated
to), at their sole expense and effort, upon notice to the Company and the First
Priority Agent, require the First Priority Secured Parties to transfer and
assign to the Second Priority Secured Parties, without warranty or
representation or recourse, all (but not less than all) of the First Priority
Claims; provided that (x) such assignment shall not conflict with any law, rule
or regulation or order of any court or other Governmental Authority having
jurisdiction, and (y) the Second Priority Secured Parties shall have paid to the
First Priority Agent, for the account of the First Priority Secured Parties, in
immediately available funds, an amount equal to 100% of the principal of such
Indebtedness plus all accrued and unpaid interest thereon plus all accrued and
unpaid fees plus all the other First Priority Claims then outstanding (which
shall include, with respect to (i) the aggregate face amount of the Letters of
Credit outstanding under the First Priority Debt Documents, posting cash
collateral in an amount equal to 105% thereof on terms and documentation
reasonably satisfactory to the applicable issuer of such Letter of Credit, and
(ii) each hedging, cap, collar, swap or other similar agreement that has been
terminated and which evidences any Hedging Obligations included in such First
Priority Claims, 100% of the aggregate amount of such First Priority Claims,
after giving effect to any netting arrangements, that the applicable Grantor is
required to pay using the market quotation method) and (z) with respect to each
hedging, cap, collar, swap or other similar agreements that have not been
terminated, the Second Priority Secured Parties shall have caused such
agreements to be assigned or novated on terms and subject to documentation
satisfactory to the applicable First Priority Secured Party that is the
counterparty thereto. In order to effectuate the foregoing, the First Priority
Agent shall calculate, upon the written request of the Second Priority Agent
from time to time, the amount in cash that would be necessary so to purchase the
First Priority Claims. If the right set forth in this Section 3.1(d) is
exercised, the parties shall endeavor to close promptly thereafter but in any
event within ten Business Days of the request set forth in the first sentence of
this Section 3.1(d) at which time the right to purchase will expire. If the
Second Priority Secured Parties exercise the right set forth in this Section
3.1(d), it shall be exercised pursuant to documentation mutually acceptable to
each of the First Priority Agent and the Second Priority Agent.
(d)    In exercising rights and remedies with respect to the Collateral, the
Second Priority Agent may enforce the provisions of the Second Priority Debt
Documents and exercise remedies thereunder, all in such order and in such manner
as it may determine in its sole discretion,

12



--------------------------------------------------------------------------------



in each case, to the extent that such enforcement or exercise is not otherwise
prohibited under this Agreement. Such exercise and enforcement shall, in each
case, to the extent that such enforcement or exercise is not otherwise
prohibited under this Agreement, include (i) the rights of an agent appointed by
it to Dispose of Collateral upon foreclosure, to incur expenses in connection
with any such Disposition and (ii) the right to exercise all the rights and
remedies of a secured creditor under the Uniform Commercial Code, the Bankruptcy
Code or any other Bankruptcy Law. The Second Priority Agent agrees to provide at
least ten Business Days’ prior written notice to the First Priority Agent of its
intention to foreclose upon or Dispose of any Collateral; provided, however,
that the failure to give any such notice shall not in any way limit its ability
to foreclose upon or Dispose of any Collateral to the extent that such
foreclosure is not otherwise prohibited under this Agreement.
Section 3.2.    No Interference. The Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, agrees that, whether or not
any Insolvency or Liquidation Proceeding or Liquidation Sale has been commenced,
the Second Priority Secured Parties:
(a)    except for Second Priority Permitted Actions, will not, so long as the
Discharge of First Priority Claims has not occurred, (A) enforce or exercise, or
seek to enforce or exercise, any rights or remedies (including any right of
setoff) with respect to any Collateral (including the enforcement of any right
under any account control agreement, landlord waiver or bailee’s letter or any
similar agreement or arrangement to which the Second Priority Agent or any other
Second Priority Secured Party is a party) or (B) commence or join with any
Person (other than the First Priority Agent) in commencing, or petition for or
vote in favor of any resolution for, any action or proceeding with respect to
such rights or remedies (including any foreclosure action); provided, however,
that the Second Priority Agent may enforce or exercise any or all such rights
and remedies, or commence, join with any Person in commencing, or petition for
or vote in favor of any resolution for, any such action or proceeding, after a
period of 180 days has elapsed (which period shall be tolled during any period
in which the First Priority Agent shall not be entitled to enforce or exercise
any rights or remedies with respect to any Collateral as a result of (x) any
injunction issued by a court of competent jurisdiction or (y) the automatic stay
or any other stay in any Insolvency or Liquidation Proceeding) since the date on
which the Second Priority Agent has delivered to the First Priority Agent
written notice of the acceleration of the Indebtedness then outstanding under
the Second Priority Debt Agreement (the “Standstill Period”); provided further,
however, that (1) notwithstanding the expiration of the Standstill Period or
anything herein to the contrary, in no event shall the Second Priority Agent or
any other Second Priority Secured Party enforce or exercise any rights or
remedies with respect to any Collateral, or commence, join with any Person at
any time in commencing, or petition for or vote in favor of any resolution for,
any such action or proceeding, if the First Priority Agent or any other First
Priority Secured Party shall have commenced, and shall be diligently pursuing
(or shall have sought or requested relief from or modification of the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof), the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral or any such
action or proceeding (prompt written notice thereof to be given to the Second
Priority Agent by the First Priority Agent) and (2) after the expiration of the
Standstill Period, so long as neither the First Priority Agent nor the First
Priority Secured Parties have commenced any action to enforce their Lien on any
material portion of the Collateral, in the event that and for so long as the
Second Priority Secured Parties

13



--------------------------------------------------------------------------------



(or the Second Priority Agent on their behalf) have commenced any actions to
enforce their Liens with respect to any material portion of the Collateral to
the extent permitted hereunder (prompt written notice thereof to be given to the
First Priority Agent by the Second Priority Agent) and are diligently pursuing
such actions, neither the First Priority Secured Parties nor the First Priority
Agent shall take any action of a similar nature with respect to such Collateral;
provided that all other provisions of this Agreement (including the turnover
provisions of Article IV) are complied with;
(b)    will not contest, protest or object to any foreclosure action or
proceeding brought by the First Priority Agent or any other First Priority
Secured Party, or any other enforcement or exercise by any First Priority
Secured Party of any rights or remedies relating to the Collateral under the
First Priority Debt Documents or an Insolvency or Liquidation Proceeding or in
connection with a Liquidation Sale or otherwise, so long as Second Priority
Liens attach to the proceeds thereof subject to the relative priorities set
forth in Section 2.1;
(c)    will not object to the forbearance by the First Priority Agent or any
other First Priority Secured Party from commencing or pursuing any foreclosure
action or proceeding or any other enforcement or exercise of any rights or
remedies with respect to the Collateral;
(d)    will not, so long as the Discharge of First Priority Claims has not
occurred and except for Second Priority Permitted Actions, take or receive any
Collateral, or any proceeds thereof or payment with respect thereto, in
connection with the exercise of any right or enforcement of any remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award under a policy of insurance relating to any
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to any Collateral;
(e)    will not, except for Second Priority Permitted Actions, take, or cause to
be taken any action that would, or could reasonably be expected to, restrain,
hinder, limit, delay or otherwise interfere with, in any manner and whether by
judicial proceedings or otherwise, any exercise of remedies under the First
Priority Debt Documents, including any Disposition of any Collateral, whether by
foreclosure or otherwise;
(f)    will not, except for Second Priority Permitted Actions, object to the
manner in which the First Priority Agent or any other First Priority Secured
Party may seek to enforce or collect the First Priority Claims or the First
Priority Liens, regardless of whether any action or failure to act by or on
behalf of the First Priority Agent or any other First Priority Secured Party is,
or could be, adverse to the interests of the Second Priority Secured Parties,
and will not assert, and hereby waive, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or other similar right that may be
available under applicable law with respect to the Collateral or any similar
rights a junior secured creditor may have under applicable law;
(g)    will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, to challenge or question the validity or enforceability of any
First Priority Claim or any First Priority Security Document, including this
Agreement, or the validity or enforceability of the priorities, rights or
obligations established by this Agreement;

14



--------------------------------------------------------------------------------



(h)    will not take or cause to be taken any action the purpose or effect of
which is, or could be, to make any Lien securing the Second Priority Claims pari
passu with, or to give such Second Priority Secured Party any preference or
priority relative to, any First Priority Claim with respect to the Collateral or
any part thereof;
(i)    will not challenge or question in any proceeding the validity or
enforceability of any First Priority Claim or First Priority Debt Document, or
the validity, attachment, perfection or priority of any First Priority Lien, or
the validity or enforceability of the priorities, rights or duties established
by the provisions of this Agreement;
(j)    will have no right to (A) direct the First Priority Agent or any other
First Priority Secured Party to exercise any right, remedy or power with respect
to any Collateral (except with respect to Collateral that is in the possession
or under the control of the First Priority Agent or other First Priority Secured
Party in connection with any permitted enforcement or exercise of rights or
remedies by the Second Priority Agent or any other Second Priority Secured Party
against the Collateral after the end of the Standstill Period) or (B) consent to
the exercise by the First Priority Agent or any other First Priority Secured
Party of any right, remedy or power with respect to any Collateral; and
(k)    will not institute any suit or assert in any suit or Insolvency or
Liquidation Proceeding any claim against the First Priority Agent or any other
First Priority Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise with respect to, and neither the
First Priority Agent nor any other First Priority Secured Party shall be liable
for, any action taken or omitted to be taken by the First Priority Agent or
other First Priority Secured Party with respect to any Collateral in a manner
consistent with this Agreement.
Section 3.3.    Rights as Unsecured Creditors. The Second Priority Agent and the
other Second Priority Secured Parties may, in accordance with the terms of the
Second Priority Debt Documents and applicable law, enforce rights and exercise
remedies against any Grantor as unsecured creditors; provided that no such
action is otherwise inconsistent with the terms of this Agreement. Without
limiting the generality of the foregoing sentence, the Second Priority Secured
Parties shall be entitled to prosecute litigation against any Grantor or any
other Person liable in respect of the Second Priority Claims, notwithstanding
whether any Standstill Period is then in effect, but shall be prohibited from
taking any action to enforce any judgment until the lapse of any applicable
Standstill Period. Nothing in this Agreement shall prohibit the receipt by the
Second Priority Agent or any other Second Priority Secured Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Second Priority Debt Documents so long as such receipt is not the direct or
indirect result of the enforcement or exercise by the Second Priority Agent or
any other Second Priority Secured Party of rights or remedies in contravention
of this Agreement as a secured creditor (including any right of setoff) against
Collateral or enforcement in contravention of this Agreement of any Second
Priority Lien against Collateral (including any judgment lien resulting from the
exercise of remedies available to an unsecured creditor).
Section 3.4.    Automatic Release of Second Priority Liens.

15



--------------------------------------------------------------------------------



(a)    If, the First Priority Agent, for itself and on behalf of the other First
Priority Secured Parties, (x) releases any of the First Priority Liens, or
(y) releases any Guarantor from its obligations under its guarantee of the First
Priority Claims (in each case, a “Release”), in connection with (i) any
Disposition of any Collateral permitted under the terms of the First Priority
Debt Documents or (ii) the enforcement or exercise of any rights or remedies
with respect to the Collateral, including any Disposition of Collateral, other
than any such Release granted following the occurrence of the Discharge of First
Priority Claims, then the Second Priority Liens on such Collateral, and the
obligations of such Guarantor under its guarantee of the Second Priority Claims,
shall be automatically, unconditionally and simultaneously released, and the
Second Priority Agent shall, for itself and on behalf of the other Second
Priority Secured Parties, promptly execute and deliver to the First Priority
Agent, the relevant Grantor such termination statements, releases and other
documents as the First Priority Agent or the relevant Grantor may reasonably
request to effectively confirm such Release.
(b)    Until the Discharge of First Priority Claims occurs, the Second Priority
Agent, for itself and on behalf of each other Second Priority Secured Party,
hereby appoints the First Priority Agent, and any officer or agent of the First
Priority Agent, with full power of substitution, as the attorney-in-fact of each
Second Priority Secured Party for the purpose of carrying out the provisions of
this Section 3.4 and taking any action and executing any instrument that the
First Priority Agent may deem necessary or advisable to accomplish the purposes
of this Section 3.4 (including any endorsements or other instruments of transfer
or release), which appointment is irrevocable and coupled with an interest but
may only be exercised if the First Priority Agent requests that the Second
Priority Agent (or applicable Second Priority Secured Party) execute such
instrument and such request is declined.
Section 3.5.    Release of First Priority Liens. If, in connection with the
enforcement or exercise of any rights or remedies with respect to the Collateral
after the expiration of the Standstill Period that is permitted in accordance
with clause (2) of the second proviso to Section 3.2(a), including any
Disposition of Collateral, the Second Priority Agent, for itself and on behalf
of the other Second Priority Secured Parties, intends to (x) release any of the
Second Priority Liens, or (y) release any Guarantor from its obligations under
its guarantee of the Second Priority Claims (in each case, a “Second Priority
Release”), then, upon written notice to the First Priority Agent from the Second
Priority Agent (acting at the direction of the Second Priority Creditors) and
subject to the provisos set forth below, the First Priority Agent shall, for
itself and on behalf of the other First Priority Secured Parties, promptly
release the First Priority Liens on such Collateral, and the obligations of such
Guarantor under its guarantee of the First Priority Claims, and the First
Priority Agent shall, for itself and on behalf of the other First Priority
Secured Parties, promptly execute and deliver to the Second Priority Agent, the
relevant Grantor or such Guarantor such termination statements, releases and
other documents as the Second Priority Agent or the relevant Grantor or
Guarantor may reasonably request to effectively confirm such release; provided
that (i) no First Priority Liens on such Collateral or the obligations of such
Guarantor shall be released unless concurrently therewith, the applicable Second
Priority Release is effectuated, and (ii) so long as the Discharge of First
Priority Claims has not occurred, the proceeds of, or payments with respect to,
any Second Priority Release that are received by the Second Priority Agent or
any other Second Priority Secured Party, shall be segregated and held in trust
and forthwith transferred or paid over

16



--------------------------------------------------------------------------------



to the First Priority Agent for the benefit of the First Priority Secured
Parties in accordance with Section 4.2; provided further, however, that the
First Priority Agent shall not be obligated to release the First Priority Liens
on any Collateral in connection with any sale or other Disposition of Collateral
to a Second Priority Secured Party or an affiliate thereof or any other
transaction other than a sale of such Collateral to a third Person with respect
to which at least 75% of the consideration therefor consists of cash and cash
equivalents.
Section 3.6.    Insurance and Condemnation Awards. So long as the Discharge of
First Priority Claims has not occurred, the First Priority Agent and the other
First Priority Secured Parties shall have the exclusive right, subject to the
rights of the Grantors under the First Priority Debt Documents, to settle and
adjust claims in respect of Collateral under policies of insurance covering
Collateral and to approve any award granted in any condemnation or similar
proceeding, or any deed in lieu of condemnation, in respect of the Collateral.
All proceeds of any such policy and any such award, or any payments with respect
to a deed in lieu of condemnation, shall (a) first, prior to the Discharge of
First Priority Claims and subject to the rights of the Grantors under the First
Priority Debt Documents, be paid to the First Priority Agent for the benefit of
First Priority Secured Parties pursuant to the terms of the First Priority Debt
Documents, (b) second, after the Discharge of First Priority Claims and subject
to the rights of the Grantors under the Second Priority Debt Documents, be paid
to the Second Priority Agent for the benefit of the Second Priority Secured
Parties pursuant to the terms of the Second Priority Debt Documents, and (c)
third, be paid to the owner of the subject property or as a court of competent
jurisdiction may otherwise direct. Until the Discharge of First Priority Claims
has occurred, if the Second Priority Agent or any other Second Priority Secured
Party shall, at any time, receive any proceeds of any such insurance policy or
any such award or payment, it shall transfer and pay over such proceeds to the
First Priority Agent in accordance with Section 4.2.
Section 3.7.    Notification of Release of Collateral. Each of the First
Priority Agent and the Second Priority Agent shall give the other prompt written
notice of the Disposition by it of, and Release by it of the Lien on, any
Collateral. Such notice shall describe in reasonable detail the subject
Collateral, the parties involved in such Disposition or Release, the place, time
manner and method thereof, and the consideration, if any, received therefor;
provided, however, that the failure to give any such notice shall not in and of
itself in any way impair the effectiveness of any such Disposition or Release.
ARTICLE IV.    

PAYMENTS
Section 4.1.    Application of Proceeds. Any Collateral or proceeds thereof
received by any Secured Party in connection with any Disposition of, or
collection on, such Collateral upon the enforcement or exercise of any right or
remedy (including any right of setoff or the release of liens in respect of any
Disposition of Collateral) will be applied as follows:
first, to the payment of costs and expenses of the First Priority Agent, Second
Priority Agent, and other Secured Parties in connection with such enforcement or
exercise to the extent such enforcement or exercise is not prohibited under this
Agreement,

17



--------------------------------------------------------------------------------



second, after all such costs and expenses have been paid in full in cash, to the
payment of and other provision (including cash collateralization) for the First
Priority Claims in accordance with the First Priority Debt Documents; and
third, after all such costs and expenses and First Priority Claims have been
paid in full in cash and the Discharge of First Priority Claims has occurred, to
the payment of the Second Priority Claims.
After all such costs and expenses and First Priority Claims and Second Priority
Claims have been paid in full in cash, any surplus Collateral or proceeds then
remaining will be returned to the Company, the applicable Guarantor or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
Section 4.2.    Payment Over. So long as the Discharge of First Priority Claims
has not occurred, any Collateral or any proceeds thereof (and any assets or
proceeds subject to Liens referred to in the penultimate sentence of Section
2.3) received by the Second Priority Agent or any other Second Priority Secured
Party, including in connection with any Disposition of, or collection on, such
Collateral upon the enforcement or the exercise of any right or remedy
(including any right of setoff) with respect to the Collateral, or in connection
with any insurance policy claim or any condemnation award (or deed in lieu of
condemnation) with respect to the Collateral, shall be segregated and held in
trust and forthwith transferred or paid over to the First Priority Agent for the
benefit of the First Priority Secured Parties in the same form as received,
together with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. Until the Discharge of First Priority Claims
occurs, the Second Priority Agent, for itself and on behalf of each other Second
Priority Secured Party, hereby appoints the First Priority Agent, and any
officer or agent of the First Priority Agent, with full power of substitution,
the attorney-in-fact of each Second Priority Secured Party for the purpose of
carrying out the provisions of this Section 4.2 and taking any action and
executing any instrument that the First Priority Agent may deem necessary or
advisable to accomplish the purposes of this Section 4.2, which appointment is
irrevocable and coupled with an interest.
Section 4.3.    Certain Agreements with Respect to Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Lien encumbering any
Collateral is not enforceable for any reason, then the Second Priority Agent and
the Second Priority Secured Parties agree that, any distribution or recovery
they may receive with respect to, or allocable to, the value of the assets
constituting Collateral subject to an enforceable Lien in favor of the Second
Priority Secured Parties or any proceeds thereof shall (for so long as the
Discharge of First Priority Claims has not occurred) be segregated and held in
trust and forthwith paid over to the First Priority Agent for the benefit of the
First Priority Secured Parties in the same form as received without recourse,
representation or warranty (other than a representation of the Second Priority
Agent that it has not otherwise sold, assigned, transferred or pledged any
right, title or interest in and to such distribution or recovery) but with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. Until the Discharge of First Priority Claims occurs, the Second Priority
Agent, for itself and on behalf of each other Second Priority Secured Party,
hereby appoints the First Priority Agent, and

18



--------------------------------------------------------------------------------



any officer or agent of the First Priority Agent, with full power of
substitution, the attorney-in-fact of each Second Priority Secured Party for the
limited purpose of carrying out the provisions of this Section 4.3 and taking
any action and executing any instrument that the First Priority Agent may deem
necessary or advisable to accomplish the purposes of this Section 4.3, which
appointment is irrevocable and coupled with an interest.
ARTICLE V.    

BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS
(a)    The parties agree that if the First Priority Agent shall at any time hold
a First Priority Lien on any Collateral that can be perfected or the priority of
which can be enhanced by the possession or control of such Collateral or of any
account in which such Collateral is held, and if such Collateral or any such
account is in fact in the possession or under the control of the First Priority
Agent, or of agents or bailees of the First Priority Agent (such Collateral
being referred to herein as the “Pledged or Controlled Collateral”), the First
Priority Agent shall, solely for the purpose of perfecting the Second Priority
Liens granted under the Second Priority Debt Documents and subject to the terms
and conditions of this Article V, also (i) hold and/or maintain control of such
Pledged or Controlled Collateral as gratuitous bailee for and representative (as
defined in Section 1-201(35) of the Uniform Commercial Code as in effect in the
State of New York) of, or as agent for, the Second Priority Agent, (ii) with
respect to any securities accounts included in the Collateral, have “control”
(within the meaning of Section 8-106(d)(3) of the UCC) of such securities
accounts on behalf of the Second Priority Agent and (iii) with respect to any
deposit accounts included in the Collateral, act as agent for the Second
Priority Agent and any assignee.
(b)    So long as the Discharge of First Priority Claims has not occurred, the
First Priority Agent shall be entitled to deal with the Pledged or Controlled
Collateral in accordance with the terms of this Agreement and the other First
Priority Debt Documents as if the Second Priority Liens did not exist. The
obligations and responsibilities of the First Priority Agent to the Second
Priority Agent and the other Second Priority Secured Parties under this Article
V shall be limited solely to holding or controlling the Pledged or Controlled
Collateral as gratuitous bailee and representative (as defined in Section
1-201(35) of the Uniform Commercial Code as in effect in the State of New York)
in accordance with this Article V. Without limiting the foregoing, the First
Priority Agent shall have no obligation or responsibility to ensure that any
Pledged or Controlled Collateral is genuine or owned by any of the Grantors. The
First Priority Agent acting pursuant to this Article V shall not, by reason of
this Agreement, any other Security Document or any other document, have a
fiduciary relationship in respect of any other First Priority Secured Party, the
Second Priority Agent or any other Second Priority Secured Party.
(c)    Upon the Discharge of First Priority Claims, the First Priority Agent
shall transfer the possession and control of the Pledged or Controlled
Collateral, together with any necessary endorsements but without recourse or
warranty, to the Second Priority Agent, and if no Second Priority Claims are
outstanding at such time, to the applicable Grantor, in each case so as to allow
such Person to obtain possession and control of such Pledged or Controlled
Collateral. In connection with any transfer under the immediately preceding
sentence, the First Priority Agent agrees, at the expense of the Grantors, to
take all actions in its power as shall be reasonably requested

19



--------------------------------------------------------------------------------



by the Second Priority Agent to permit the Second Priority Agent to obtain, for
the benefit of the Second Priority Secured Parties, a first priority security
interest in the Pledged or Controlled Collateral.
(d)    After the Discharge of First Priority Claims and upon the Discharge of
Second Priority Claims, the Second Priority Agent shall transfer the possession
and control of the Pledged or Controlled Collateral, together with any necessary
endorsements but without recourse or warranty, to the applicable Grantor, in
each case so as to allow such Person to obtain possession and control of such
Pledged or Controlled Collateral.
ARTICLE VI.    

INSOLVENCY OR LIQUIDATION PROCEEDINGS
Section 6.1.    Finance and Sale Matters. 2.1.1. Until the Discharge of First
Priority Claims has occurred, the Second Priority Agent, for itself and on
behalf of the other Second Priority Secured Parties, and subject to the
provisions of Section 6.1(c), agrees that, in the event of any Insolvency or
Liquidation Proceeding, the Second Priority Secured Parties:
(i)    will not oppose or object to the use of any Collateral constituting cash
collateral under Section 363 of the Bankruptcy Code, or any comparable provision
of any other Bankruptcy Law, unless the First Priority Secured Parties, or a
representative authorized by the First Priority Secured Parties, shall oppose or
object to such use of cash collateral;
(ii)    will not oppose or object to any post-petition financing, whether
provided by the First Priority Secured Parties or any other Person, under
Section 364 of the Bankruptcy Code, or any comparable provision of any other
Bankruptcy Law (a “DIP Financing”), or the Liens securing any DIP Financing
(“DIP Financing Liens”), unless the First Priority Secured Parties, or a
representative authorized by the First Priority Secured Parties, shall then
oppose or object to such DIP Financing or such DIP Financing Liens, and, to the
extent that such DIP Financing Liens are senior to, or rank pari passu with, the
First Priority Liens, the Second Priority Agent will, for itself and on behalf
of the other Second Priority Secured Parties, subordinate the Second Priority
Liens to the First Priority Liens, if applicable, and the DIP Financing Liens on
the terms of this Agreement; provided that, this clause (ii) will only be
binding on the Second Priority Secured Parties with respect to any DIP Financing
to the extent the principal amount of such DIP Financing, when taken together
with the aggregate principal amount of the First Priority Claims (other than
Hedging Obligations and Banking Services Obligations), does not exceed the sum
of $10 million plus the aggregate amount of Indebtedness permitted to be
outstanding pursuant to any or all of clause (1), (4) and (13) of the definition
of “Permitted Debt” in Section 4.09(b) of the Second Priority Debt Agreement (as
in effect on the Issuance Date);

20



--------------------------------------------------------------------------------



(iii)    except to the extent permitted by paragraph (b) of this Section 6.1, in
connection with the use of cash collateral as described in clause (i) above or a
DIP Financing, will not request adequate protection with respect to any
Collateral or any other relief in connection with such use of cash collateral,
DIP Financing or DIP Financing Liens;
(iv)    will not oppose or object to any Disposition of any Collateral free and
clear of the Second Priority Liens or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
First Priority Secured Parties, or a representative authorized by the First
Priority Secured Parties, shall consent to such Disposition free and clear of
First Priority Liens; and
(v)    without the express written consent of the First Priority Agent, no
Second Priority Secured Party will (nor will any of Second Priority Secured
Party join with or support any third party in opposing, objecting to or
contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving the Company or any other Grantor, (i) oppose, object to or contest the
determination of the extent of any Liens held by any First Priority Secured
Party or the value of any claims of any such holder under Section 506(a) of the
Bankruptcy Code or (ii) oppose, object to or contest the payment to the First
Priority Secured Party of interest, fees or expenses under Section 506(b) of the
Bankruptcy Code.
(c)    The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, agrees that no Second Priority Secured Party shall
contest, or support any other Person in contesting, (i) any request by the First
Priority Agent or any other First Priority Secured Party for adequate protection
in respect of any First Priority Claims or (ii) any objection, based on a claim
of a lack of adequate protection with respect of any First Priority Claims, by
the First Priority Agent or any other First Priority Secured Party to any
motion, relief, action or proceeding. Notwithstanding the immediately preceding
sentence, if, in connection with any DIP Financing or use of cash collateral,
(A) any First Priority Secured Party seeks or requests adequate protection in
the form of a Lien on additional collateral, the Second Priority Agent may, for
itself and on behalf of the other Second Priority Secured Parties, seek or
request adequate protection in the form of a Lien on such additional collateral,
which Lien will be subordinated to the First Priority Liens and DIP Financing
Liens on the same basis as the other Second Priority Liens are subordinated to
the First Priority Liens under this Agreement or (B) any Second Priority Secured
Party is granted adequate protection in the form of a Lien on additional
collateral, the First Priority Agent shall, for itself and on behalf of the
other First Priority Secured Parties, be granted adequate protection in the form
of a Lien on such additional collateral that is senior to such Second Priority
Lien as security for the First Priority Claims.
(d)    Notwithstanding anything to the contrary in this Agreement but subject to
clause (d) below, the holders of the Second Priority Debt Documents retain their
rights under the Bankruptcy Code to make post-petition financing proposals, and
such proposals shall not be deemed to be an objection to any other DIP Financing
proposals, so long as (x) any court order approving such post-petition financing
proposed by any such Second Priority Secured Party requires that the

21



--------------------------------------------------------------------------------



Discharge of First Priority Claims shall have occurred as a condition to such
post-petition financing, and (y) the Discharge of First Priority Claims occurs
on the date of such post-petition financing, which date shall be no later than
10 business days after the date on which such post-petition financing is
approved by the court in which such Insolvency or Liquidation Proceeding is
pending.
(e)    Without the consent of the First Priority Agent, the Second Priority
Agent, for itself and on behalf of the other Second Priority Secured Parties,
agrees not to support or enter into any DIP Financing, if the effect of such DIP
Financing would be that the Second Priority Claims would no longer be
subordinated to the First Priority Claims in the manner set forth in this
Agreement, or the Second Priority Secured Parties would recover any payments
they are not otherwise entitled to under this Agreement, including by way of
adequate protection.
(f)    Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, waives any claim that may be had against the First
Priority Agent or any other First Priority Secured Party arising out of any DIP
Financing Liens (granted in a manner that is consistent with this Agreement) or
administrative expense priority under Section 364 of the Bankruptcy Code.
(g)    Notwithstanding anything to the contrary contained in this Agreement, if
in any Insolvency or Liquidation Proceeding a determination is made that any
Lien encumbering any Collateral is not enforceable for any reason, then the
Second Priority Agent for itself and on behalf of each other Second Priority
Secured Party, agrees that, any distribution or recovery they may receive with
respect to, or allocable to, the value of the assets constituting Collateral
subject to an enforceable Lien in favor of the Second Priority Secured Parties
or any proceeds thereof shall (for so long as the Discharge of First Priority
Claims has not occurred) be segregated and held in trust and forthwith paid over
to the First Priority Agent for the benefit of the First Priority Secured
Parties in the same form as received but with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. Until the Discharge of
First Priority Claims occurs, the Second Priority Agent, for itself and on
behalf of each other Second Priority Secured Party, hereby appoints the First
Priority Agent, and any officer or agent of the First Priority Agent, with full
power of substitution, the attorney-in-fact of each Second Priority Secured
Party for the limited purpose of carrying out the provisions of this clause (f)
and taking any action and executing any instrument that the First Priority Agent
may deem necessary or advisable to accomplish the purposes of this clause (f),
which appointment is irrevocable and coupled with an interest.
Section 6.2.    Relief from the Automatic Stay. The Second Priority Agent, for
itself and on behalf of the other Second Priority Secured Parties, agrees that,
so long as the Discharge of First Priority Claims has not occurred, no Second
Priority Secured Party shall, without the prior written consent of the First
Priority Agent, seek or request relief from or modification of the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
any part of the Collateral, any proceeds thereof or any Second Priority Lien.
Section 6.3.    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of the
First Priority Claims and the Second Priority Claims, then, to the extent the
debt obligations distributed on account of the First Priority Claims and on
account of the Second Priority

22



--------------------------------------------------------------------------------



Claims are secured by Liens on the same assets, the provisions of this Agreement
will survive the distribution of such debt obligations pursuant to such plan and
will apply with like effect to the Liens securing such debt obligations.
Section 6.4.    Post-Petition Interest. 3.1.1. The Second Priority Agent, for
itself and on behalf of the other Second Priority Secured Parties, agrees that
no Second Priority Secured Party shall oppose or seek to challenge any claim by
the First Priority Agent or any other First Priority Secured Party for allowance
in any Insolvency or Liquidation Proceeding of First Priority Claims consisting
of post-petition interest, fees or expenses to the extent of the value of the
First Priority Liens (it being understood and agreed that such value shall be
determined without regard to the existence of the Second Priority Liens on the
Collateral).
(a)    The First Priority Agent, for itself and on behalf of the other First
Priority Secured Parties, agrees that the Second Priority Agent or any other
Second Priority Secured Party may make a claim for allowance in any Insolvency
or Liquidation Proceeding of Second Priority Claims consisting of post-petition
interest, fees or expenses to the extent of the value of the Second Priority
Liens; provided, however, that if the First Priority Secured Parties shall have
made any such claim, such claim (A) shall have also have been approved or
(B) will be approved contemporaneous with the approval of any such claim by any
Second Priority Secured Party.
Section 6.5.    Certain Waivers by the Second Priority Secured Parties. The
Second Priority Agent, for itself and on behalf of the other Second Priority
Secured Parties, waives any claim any Second Priority Secured Party may have
against any First Priority Secured Party arising out of (a) the election by any
First Priority Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or (b)
any use of cash collateral or financing arrangement, or any grant of a security
interest in the Collateral, in any Insolvency or Liquidation Proceeding.
Section 6.6.    Certain Voting Matters. Each of the First Priority Agent, on
behalf of the First Priority Secured Parties and the Second Priority Agent on
behalf of the Second Priority Secured Parties, agrees that, without the written
consent of the other, it will not seek to vote with the other as a single class
in connection with any plan of reorganization in any Insolvency or Liquidation
Proceeding. The Second Priority Agent, for itself and on behalf of each other
Second Priority Secured Party, agrees that neither the Second Priority Agent nor
any Second Priority Secured Party shall support or vote for any plan of
reorganization or disclosure statement of the Company or any of other Grantor
unless (i) such plan is accepted by the class of First Priority Secured Parties
in accordance with Section 1126(c) of the Bankruptcy Code or otherwise provides
for the Discharge of First Priority Claims (including the payment of all
post-petition interest, fees and expenses) on the effective date of such plan of
reorganization, or (ii) such plan provides on account of the First Priority
Secured Parties for the retention by the First Priority Agent, for the benefit
of the First Priority Secured Parties, of the Liens on the Collateral securing
the First Priority Claims, and on all proceeds thereof, and such plan also
provides that any Liens retained by, or granted to, the Second Priority Agent
are only on property securing the Second Priority Claims and shall have the same
relative priority with respect to the Collateral or other property,
respectively, as provided in this Agreement with respect to the Collateral, and
to the extent such plan provides for deferred cash

23



--------------------------------------------------------------------------------



payments, or for the distribution of any other property of any kind or nature,
on account of the First Priority Claims or the Second Priority Claims, such plan
provides that any such deferred cash payments or other distributions in respect
of the Second Priority Claims shall be delivered to the First Priority Agent and
distributed in accordance with the priorities provided in this Agreement. Except
as provided in this Agreement, the Second Priority Secured Parties shall remain
entitled to vote their Second Priority Claims in any such Insolvency or
Liquidation Proceeding.
ARTICLE VII.    

OTHER AGREEMENTS
Section 7.1.    Matters Relating to Debt Documents. 4.1.1. Each of the Company
and the Second Priority Agent agrees that the Second Priority Debt Agreement and
each Second Priority Security Document shall contain the applicable provisions
set forth on Annex I hereto, or similar provisions approved by the First
Priority Agent, which approval shall not be unreasonably withheld or delayed.
Each of the Company and the Second Priority Agent further agrees that each
Second Priority Mortgage covering any Collateral shall contain such other
language as the First Priority Agent may reasonably request to reflect the
subordination of such Second Priority Mortgage to the First Priority Security
Document covering such Collateral pursuant to this Agreement.
Section 7.2.    Effect of Refinancing of Indebtedness under First Priority Debt
Documents. If, substantially contemporaneously with the Discharge of First
Priority Claims, the Grantors Refinance Indebtedness outstanding under the First
Priority Debt Documents and provided that (a) such Refinancing is permitted
hereby and (b) the Company gives to the Second Priority Agent written notice
(the “Refinancing Notice”) electing the application of the provisions of this
Section 7.2 to such Refinancing Indebtedness, then (i) such Discharge of First
Priority Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement, (ii) such Refinancing Indebtedness and all other
obligations under the documents evidencing such Indebtedness (the “New First
Priority Claims”) shall automatically be treated as First Priority Claims for
all purposes of this Agreement, including for purposes of the Lien priorities
and rights in respect of Collateral set forth herein, (iii) the Debt Agreement
and the other documents evidencing such Refinancing Indebtedness (the “New First
Priority Debt Documents”) shall automatically be treated as the First Priority
Debt Agreement and the First Priority Debt Documents and, in the case of New
First Priority Debt Documents that are security documents pursuant to which any
Grantor has granted a Lien to secure any New First Priority Claim, as the First
Priority Security Documents for all purposes of this Agreement, (iv) the
collateral agent under the New First Priority Debt Documents (the “New First
Priority Agent”) shall be deemed to be the First Priority Agent for all purposes
of this Agreement and (v) the lenders under the New First Priority Debt
Documents shall be deemed to be the First Priority Creditors for all purposes of
this Agreement. Upon receipt of a Refinancing Notice, which notice shall include
the identity of the New First Priority Agent, the Second Priority Agent shall
promptly enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such New First Priority Agent
may reasonably request in order to provide to the New First Priority Agent the
rights and powers contemplated hereby, in each case consistent in all material
respects with the terms of this Agreement. The Company shall cause the
agreement, document or instrument pursuant to which the New First

24



--------------------------------------------------------------------------------



Priority Agent is appointed to provide that the New First Priority Agent agrees
to be bound by the terms of this Agreement. In furtherance of Section 2.3, if
the New First Priority Claims are secured by assets of the Grantors (other than
Excluded Collateral) that do not also secure the Second Priority Claims, the
applicable Grantors shall promptly grant a Second Priority Lien on such assets
to secure the Second Priority Claims.
Section 7.3.    No Waiver by First Priority Secured Parties. Other than with
respect to the Second Priority Permitted Actions, nothing contained herein shall
prohibit or in any way limit the First Priority Agent or any other First
Priority Secured Party from opposing, challenging or objecting to, in any
Insolvency or Liquidation Proceeding or otherwise, any action taken, or any
claim made, by the Second Priority Agent or any other Second Priority Secured
Party, including any request by the Second Priority Agent or any other Second
Priority Secured Party for adequate protection or any exercise by the Second
Priority Agent or any other Second Priority Secured Party of any of its rights
and remedies under the Second Priority Debt Documents or otherwise.
Section 7.4.    Reinstatement. If, in any Insolvency or Liquidation Proceeding
or otherwise, all or part of any payment with respect to the First Priority
Claims previously made shall be rescinded or otherwise required to be paid over
to the Company or any other Grantor for any reason whatsoever, then the First
Priority Claims shall be reinstated to the extent of the amount so rescinded or
paid and the Discharge of First Priority Claims is deemed not to have occurred
for all purposes under this Agreement and, if theretofore terminated, this
Agreement shall be reinstated in full force and effect and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the Lien priorities and the relative rights and obligations of the First
Priority Secured Parties and the Second Priority Secured Parties provided for
herein. The Second Priority Agent, for itself and on behalf of each other Second
Priority Secured Parties, agrees that if, at any time, it receives notice of any
such rescission or payment, the Second Priority Agent or such other Second
Priority Secured Party shall promptly pay over to the First Priority Agent any
payment in respect of the Collateral or any Collateral received by it and then
in its possession or under its control, and the provisions set forth in this
Agreement shall be reinstated as if such payment had not been made, until the
Discharge of First Priority Claims.
Section 7.5.    Authorization of Collateral Agents. By accepting the benefits of
this Agreement and the other First Priority Security Documents, each First
Priority Secured Party hereby authorizes the First Priority Agent to enter into
this Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith. By accepting the benefits of this Agreement and the other
Second Priority Security Documents, each Second Priority Secured Party hereby
authorizes the Second Priority Agent to enter into this Agreement and to act on
its behalf as collateral agent hereunder and in connection herewith.
Section 7.6.    Automatic Amendments to Second Priority Security Documents. In
the event the First Priority Agent or the other First Priority Secured Parties
and the relevant Grantors enter into any amendment, waiver or consent in respect
of any of the documents evidencing or giving rise to Liens securing the First
Priority Claims for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provision thereof, such amendment, waiver
or consent shall apply automatically (to the extent permitted by law) to any
comparable provision

25



--------------------------------------------------------------------------------



of the comparable Second Priority Security Documents evidencing or giving rise
to Liens securing the Second Priority Claims without any action by or consent of
the Second Priority Creditors, provided, that (other than with respect to
amendments, modifications or waivers that secure additional extensions of credit
and add additional secured creditors and do not violate the express provisions
of the Second Priority Debt Agreement), (A) any such amendment, waiver or
consent that effects the release of Liens on Collateral shall otherwise comply
with this Agreement and the Second Priority Debt Agreement, (B) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Second Priority Secured Parties and does not affect the First Priority
Secured Parties in a like or similar manner shall not apply to the Second
Priority Security Documents securing the Second Priority Claims without the
consent of the Second Priority Agent (acting with the consent of the majority of
the Second Priority Creditors in accordance with the Second Priority Debt
Agreement) and (C) notice of such amendment, waiver or consent shall be given by
the Company to the Second Priority Agent no later than 30 days after its
effectiveness, provided that to the extent permitted by law, the failure to give
such notice shall not affect the effectiveness and validity thereof.
Section 7.7.    Further Assurances. Each of the First Priority Agent, for itself
and on behalf of the other First Priority Secured Parties, and the Second
Priority Agent, for itself and on behalf of the other Second Priority Secured
Parties, and each Grantor party hereto, for itself and on behalf of its
subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and instruments, and take all such further
actions, as may be required under any applicable law, or which the First
Priority Agent or the Second Priority Agent may reasonably request, to
effectuate the terms of this Agreement, including the relative Lien priorities
provided for herein.
ARTICLE VIII.    

REPRESENTATIONS AND WARRANTIES
Section 8.1.    Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:
(a)    Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and perform its obligations
hereunder.
(b)    This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.
(c)    The execution, delivery and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority (except as contemplated hereby)
and (ii) will not violate any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of such party or any order of any governmental authority or any
provision of any indenture, agreement or other instrument applicable to or
binding upon such party.

26



--------------------------------------------------------------------------------



Section 8.2.    Representations and Warranties of Each Collateral Agent. Each
Collateral Agent represents and warrants to the other parties hereto that it has
been authorized by the Secured Parties under and as defined in the First
Priority Debt Agreement or the Second Priority Security Agreement, as
applicable, to enter into this Agreement.
ARTICLE IX.    

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE
Section 9.1.    No Reliance; Information. The First Priority Secured Parties and
the Second Priority Secured Parties shall have no duty to disclose to any Second
Priority Secured Party or to any First Priority Secured Party, respectively, any
information relating to the Company or any of the Grantors, or any other
circumstance bearing upon the risk of nonpayment of any of the First Priority
Claims or the Second Priority Claims, as the case may be, that is known or
becomes known to any of them or any of their Affiliates. In the event any First
Priority Secured Party or any Second Priority Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to, respectively, any Second Priority Secured Party or any First
Priority Secured Party, it shall be under no obligation (i) to make, and shall
not make or be deemed to have made, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of the information so provided, (ii) to provide any additional
information or to provide any such information on any subsequent occasion or
(iii) to undertake any investigation.
Section 9.2.    No Warranties or Liability. 5.1.1. The First Priority Agent, for
itself and on behalf of the other First Priority Secured Parties, acknowledges
and agrees that, except for the representations and warranties set forth in
Article VIII, neither the Second Priority Agent nor any other Second Priority
Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Second Priority Debt Documents,
the ownership of any Collateral or the perfection or priority of any Liens
thereon. The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the First
Priority Agent nor any other First Priority Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
First Priority Debt Documents, the ownership of any Collateral or the perfection
or priority of any Liens thereon.
(a)    The Second Priority Agent and the other Second Priority Secured Parties
shall have no express or implied duty to the First Priority Agent or any other
First Priority Secured Party, and the First Priority Agent and the other First
Priority Secured Parties shall have no express or implied duty to the Second
Priority Agent or any other Second Priority Secured Party, to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any First Priority Debt
Document and any Second Priority Debt Document (other than, in each case, this
Agreement), regardless of any knowledge thereof which they may have or be
charged with.

27



--------------------------------------------------------------------------------



(b)    The Second Priority Agent, for itself and on behalf of the other Second
Priority Secured Parties, agrees no First Priority Secured Party shall have any
liability to the Second Priority Agent or any other Second Priority Secured
Party, and hereby waives any claim against any First Priority Secured Party,
arising out of any and all actions which the First Priority Agent or the other
First Priority Secured Parties may take or permit or omit to take with respect
to (i) the First Priority Debt Documents (other than this Agreement), (ii) the
collection of the First Priority Claims or (iii) the maintenance of, the
preservation of, the foreclosure upon or the Disposition of any Collateral.
(c)    Second Priority Agent shall not at any time be deemed or imputed to have
any knowledge of or receipt of any notices, information, correspondence or
materials in the possession of or given to the First Priority Agent, in its
capacity as First Priority Agent or as a lender under the First Priority Debt
Agreement. First Priority Agent shall not at any time be deemed or imputed to
have any knowledge of or receipt of any notices, information, correspondence or
materials in the possession of or given to the Second Priority Agent, in its
capacity as Second Priority Agent or when acting in any other capacity under the
Second Priority Debt Documents.
Section 9.3.    Obligations Absolute. The Lien priorities provided for herein
and the respective rights, interests, agreements and obligations hereunder of
the First Priority Agent and the other First Priority Secured Parties and the
Second Priority Agent and the other Second Priority Secured Parties shall remain
in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any Debt Document;
(b)    any change in the time, place or manner of payment of, or in any other
term of (including, subject to the limitations set forth in Section 7.1(a), the
Refinancing of), all or any portion of the First Priority Claims, it being
specifically acknowledged that a portion of the First Priority Claims consists
or may consist of Indebtedness that is revolving in nature, and the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed;
(c)    any change in the time, place or manner of payment of, or, subject to the
limitations set forth in Section 7.1(a), in any other term of, all or any
portion of the First Priority Claims;
(d)    any amendment, waiver or other modification, whether by course of conduct
or otherwise, of any Debt Document;
(e)    the securing of any First Priority Claims or Second Priority Claims with
any additional collateral or guarantees, or any exchange, release, voiding,
avoidance or non perfection of any security interest in any Collateral or any
other collateral or any release of any guarantee securing any First Priority
Claims or Second Priority Claims;
(f)    the commencement of any Insolvency or Liquidation Proceeding or
Liquidation Sale in respect of the Company or any other Grantor; or

28



--------------------------------------------------------------------------------



(g)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, the Company or any other Grantor in respect of
the First Priority Claims or this Agreement, or any of the Second Priority
Secured Parties in respect of this Agreement.
ARTICLE X.    

MISCELLANEOUS
Section 10.1.    Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:
(d)    if to the Company or any other Grantor, to it, at Gastar Exploration USA,
Inc., 1331 Lamar Street, Suite 1080, Houston, Texas 77010, Attention: Treasurer,
(Fax No. (713) 739-0458);
(e)    if to the First Priority Agent, to Wells Fargo Bank, National
Association, as First Priority Agent, 1525 West WT Harris Boulevard – 1B1,
Charlotte, North Carolina 282262, Attention: agency services manager (Fax No.
(704) 715-0017), with copy to Wells Fargo Bank, National Association, Attention:
1000 Louisiana Street, 9th Floor, MAC T0002-090, Houston, Texas 77002,
Attention: Chuck Randall (Fax No. (713) 319-1925); and
(f)    if to the Second Priority Agent, to Wells Fargo Bank, National
Association, as Second Priority Agent, 750 N. St. Paul, Suite 1750, Dallas,
Texas 75201, Attention: Corporate, Municipal and Escrow Services (Fax No. (214)
756-7401).
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.1 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.1.
As agreed to between the Company and any Collateral Agent from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.
The First Priority Agent and the Second Priority Agent agree to use diligent
efforts to provide each other with copies of any notices of default or
acceleration or similar notices which they give to the Borrower under the First
Priority Debt Documents and Second Priority Debt Documents respectively;
provided, however, that in the event that either of such parties fails to
provide the other with such notice, such failure shall not affect their
respective obligations hereunder or the effectiveness of any such notice.
Section 10.2.    Conflicts. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THIS AGREEMENT AND THE PROVISIONS OF THE

29



--------------------------------------------------------------------------------



OTHER DEBT DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.
Section 10.3.    Effectiveness; Survival; Termination. This Agreement shall
become effective when executed and delivered by the parties hereto. All
covenants, agreements, representations and warranties made by any party in this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement. The terms
of this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding. The Second Priority Agent, for itself
and on behalf of the other Second Priority Secured Parties, hereby waives any
and all rights the Second Priority Secured Parties may now or hereafter have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. This Agreement shall terminate and be of no further force and effect,
(i) subject to compliance with its obligations to take certain actions upon
Discharge of the Second Priority Claims pursuant to Article V and Section
3.1(d), with respect to the Second Priority Agent, the Second Priority Secured
Parties and the Second Priority Claims, upon the later of (1) the date upon
which the obligations under the Second Priority Debt Agreement terminate if
there are no other Second Priority Claims outstanding on such date and (2) if
there are other Second Priority Claims outstanding on such date, the date upon
which such Second Priority Claims terminate and (ii) subject to Section 7.2 and
compliance with its obligations to take certain actions upon Discharge of the
First Priority Claims pursuant to Article V, with respect to the First Priority
Agent, the First Priority Secured Parties and the First Priority Claims, the
date of Discharge of First Priority Claims, subject to the rights of the First
Priority Secured Parties under Section 7.4.
Section 10.4.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Section 10.5.    Amendments; Waivers. 6.1.1. No failure or delay on the part of
any party hereto in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 10.5, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.
(a)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Priority Agent and the Second Priority Agent; provided that no such
agreement shall amend, modify

30



--------------------------------------------------------------------------------



or otherwise affect the rights or obligations of any Grantor without such
Person’s prior written consent.
Section 10.6.    Postponement of Subrogation. The Second Priority Agent, for
itself and on behalf of each other Second Priority Secured Parties, agrees that
no payment or distribution to any First Priority Secured Party pursuant to the
provisions of this Agreement shall entitle any Second Priority Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
First Priority Claims shall have occurred. Following the Discharge of First
Priority Claims, each First Priority Secured Party agrees to execute such
documents, agreements, and instruments as any Second Priority Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the First Priority Claims resulting from payments or
distributions to such First Priority Secured Party by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such First Priority Secured Party are paid
by such Person upon request for payment thereof.
Section 10.7.    Applicable Law; Jurisdiction; Consent to Service of Process.
7.1.1. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
(a)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any Supreme Court for
New York County, New York or in The United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined only in such New York
court or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(b)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York court or in any
such Federal court. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 10.8.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY

31



--------------------------------------------------------------------------------



ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.8.
Section 10.9.    Parties in Interest. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First Priority Secured Parties and
Second Priority Secured Parties, all of whom are intended to be bound by, and to
be third party beneficiaries of, this Agreement. No other Person shall have or
be entitled to assert rights or benefits hereunder.
Section 10.10.    Specific Performance. Each Collateral Agent may demand
specific performance of this Agreement and, on behalf of itself and the
respective other Secured Parties, hereby irrevocably waives any defense based on
the adequacy of a remedy at law and any other defense that might be asserted to
bar the remedy of specific performance in any action which may be brought by the
respective Secured Parties.
Section 10.11.    Headings. Article and Section headings used herein and the
Table of Contents hereto are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 10.12.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.3.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.
Section 10.13.    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Priority Secured Parties, on the one hand, and the
Second Priority Secured Parties, on the other hand. None of the Company, any
other Grantor, any Guarantor or any other creditor thereof shall have any rights
or obligations, except as expressly provided in this Agreement hereunder and
none of the Company, any other Grantor or any Guarantor may rely on the terms
hereof. Nothing in this Agreement is intended to or shall impair the obligations
of the Company or any other Grantor or any Guarantor, which are absolute and
unconditional, to pay the First Priority Claims and the Second Priority Claims
as and when the same shall become due and payable in accordance with their
terms.
(Signatures appear on following pages)



32



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or other representatives as of
the day and year first above written.
 
COMPANY:
 
 
 
 
GASTAR EXPLORATION USA, INC., a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Michael A. Gerlich
 
 
Michael A. Gerlich
 
 
Vice President, Secretary and
Treasurer
 
 
 
 
 
 
 
GUARANTORS:
 
 
 
 
GASTAR EXPLORATION NEW SOUTH WALES, INC. a Michigan corporation
 
 
 
 
 
 
 
By:
/s/ Michael A. Gerlich
 
 
Michael A. Gerlich
 
 
Vice President, Secretary and
Treasurer
 
 
 
 
 
 



(Signatures continue on following pages)

(Signature Page to Intercreditor Agreement – Gastar Exploration USA, Inc.)



--------------------------------------------------------------------------------





 
GASTAR EXPLORATION TEXAS, INC., a Michigan corporation
 
 
 
 
 
 
 
By:
/s/ Michael A. Gerlich
 
 
Michael A. Gerlich
 
 
Vice President, Secretary and
Treasurer
 
 
 
 
 
 
 
GASTAR EXPLORATION TEXAS LLC, a Delaware limited liability company
 
 
 
 
 
 
 
By:
/s/ Michael A. Gerlich
 
 
Michael A. Gerlich
 
 
Vice President, Secretary and
Treasurer
 
 
 
 
 
 
 
GASTAR EXPLORATION TEXAS, LP,
 
 
 
 
By:
GASTAR EXPLORATION TEXAS LLC, its General Partner
 
 
 
 
 
 
 
 
By:
/s/ Michael A. Gerlich
 
 
 
Michael A. Gerlich
 
 
 
Vice President, Secretary and
Treasurer



(Signatures continue on following pages)

(Signature Page to Intercreditor Agreement – Gastar Exploration USA, Inc.)



--------------------------------------------------------------------------------





 
FIRST PRIORITY AGENT:
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as First Priority Agent
 
 
 
 
 
 
 
By:
/s/ Stephanie Harrell
 
 
Stephanie Harrell
 
 
Assistant Vice President



(Signatures continue on following pages)

(Signature Page to Intercreditor Agreement – Gastar Exploration USA, Inc.)



--------------------------------------------------------------------------------





 
SECOND PRIORITY AGENT
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Second Priority Agent
 
 
 
 
By:
/s/ Patrick Giordano
 
 
Patrick Giordano
 
 
Vice President




(Signature Page to Intercreditor Agreement – Gastar Exploration USA, Inc.)



--------------------------------------------------------------------------------



Annex I




Provision for the Second Priority Debt Agreement
“THIS INDENTURE AND THE COLLATERAL AGREEMENTS ARE SUBJECT TO THE TERMS,
LIMITATIONS AND CONDITIONS SET FORTH IN THE INTERCREDITOR AGREEMENT. THE
TRUSTEE, THE COMPANY AND EACH HOLDER OF A NOTE, BY ITS ACCEPTANCES THEREOF, IS
DEEMED TO HAVE AUTHORIZED AND INSTRUCTED THE COLLATERAL AGENT TO ENTER INTO THE
INTERCREDITOR AGREEMENT ON ITS BEHALF.”
Provision for the Second Priority Security Documents
“REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF JUNE 7, 2013 (AS
AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG THE COMPANY, THE SUBSIDIARIES OF THE COMPANY
FROM TIME TO TIME PARTY THERETO, WELLS FARGO BANK, NATIONAL ASSOCIATION, AS
FIRST PRIORITY AGENT (AS DEFINED THEREIN), AND WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS SECOND PRIORITY AGENT (AS DEFINED THEREIN). NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND
THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THE PROVISIONS OF THIS
AGREEMENT OR THE OTHER INDENTURE DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL CONTROL.”



(Signature Page to Intercreditor Agreement – Gastar Exploration USA, Inc.)

